Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0224462 (Yamamoto) (hereinafter “Yamamoto”) (cited in the 12/22/2020 IDS).
Regarding claim 1, Figs. 1-9 show a sheet conveyer, comprising: 
a sheet tray (11) configured to support sheets for being fed; 
a tray-driving mechanism (including M2) configured to move the sheet tray (11) vertically; 
a conveyance guide (6 or 14) configured guide the sheets fed from the sheet tray (11); 
a feed roller (1) configured to feed the sheets supported by the sheet tray (11) along the conveyance guide (6 or 14) by rotating; 
a conveyer-driving mechanism (including M1) configured to drive the feed roller (1), the conveyer-driving mechanism (including M1) being configured to, for a sequential conveying action to convey a plurality of ones of the sheets supported by the sheet tray (11) sequentially, cause the feed roller (1) to pause after feeding one of the sheets completely and before starting to feed a next one of the sheets; 
a first sensor (including 91 and 90) configured to detect whether a top-surface level being a height level of an uppermost one of the sheets supported by the sheet tray (11) is at a lower limit of a correct range for feeding the sheets along the conveyance guide (6 or 14); and 
a controller (Fig. 5) configured to control the tray-driving mechanism (including M2) and the conveyer-driving mechanism (including M1), the controller (Fig. 5) being configured to, during the sequential conveying action, when the first sensor (including 91 and 90) detects the upper-surface level being at the lower limit of the correct range, delay a lift-start timing, at which the tray-driving mechanism (including M2) starts moving the sheet tray (11) upward, to be later at least than a timing, at which the feed roller (1) after feeding one of the sheets completely and pausing resumes rotating for feeding the next one of the sheets, and cause the sheet tray (11) to complete moving to a higher position prior to completion of feeding of the next sheet.



Allowable Subject Matter
3.	Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653